Citation Nr: 0730628	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-27 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
schizophrenia, paranoid type.  

2.  Entitlement to service connection for tardive dyskinesia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1973 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's request to 
reopen his claim for service connection for paranoid 
schizophrenia on the grounds of no new and material evidence, 
and which denied the veteran's claim for service connection 
for tardive dyskinesia.  


FINDINGS OF FACT

1.  A January 1985 Board decision denying service connection 
for schizophrenia is final.  

2.  In July 2000 the RO issued a rating decision continuing 
the denial of service connection for schizophrenia.

3.  A February 2002 request to reopen the claim for service 
connection for schizophrenia was denied in November 2002 on 
the grounds of no new and material evidence.

4.  Evidence in support of the veteran's request to reopen 
his claim for service connection for paranoid schizophrenia 
is duplicative, or is cumulative and redundant, of that 
already of record and considered at the time of the last 
prior final denial of the claim.

5.  The veteran was not diagnosed with tardive dyskinesia 
during service or within the year thereafter, and the 
preponderance of the evidence is against finding that his 
tardive dyskinesia disorder is related to service or any 
incident thereof.


CONCLUSIONS OF LAW

1.  The January 1985 Board decision denying service 
connection for schizophrenia is final.  38 U.S.C.A. § 7103 
(West 2002); 38 C.F.R. § 20.1100 (2006). 

2.  The July 2000 rating decision denying service connection 
for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2007). 

3.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for 
schizophrenia has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  A tardive dyskinesia disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence for schizophrenia

In January 1985 the Board issued a decision denying the 
veteran's appeal for entitlement to service connection for 
schizophrenia finding that schizophrenia was not present 
during service and instead was first demonstrated medically 
many years after service and that the psychiatric symptoms 
present in service were attributable to drug abuse.  In 
accordance with 38 C.F.R. § 20.1100, that decision is final.  
Even so, applicable law provides that a claim which is the 
subject of a prior final decision may be reopened upon 
presentation of new and material evidence.  See 38 C.F.R. § 
3.156.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In June 2000 the veteran requested that his nonservice-
connected pension claim be changed to service connection for 
schizophrenia.  In July 2000 the RO issued a rating decision 
that continued the Board's 1985 prior final denial.  A timely 
appeal from this determination was not made, and the July 
2000 rating decision became final.  38 C.F.R. § 3.104.

In correspondence received by the RO in February 2002 the 
veteran again requested that his claim for service connection 
for paranoid schizophrenia be reopened.  That request was 
denied in a rating decision dated in November 2002.  Evidence 
compiled in support of that request includes the following:

*	the veteran's February 2002 claim, in which 
he narrated regarding his suicide attempts 
and psychiatric care during service;
*	a statement from the veteran received by 
the RO in May 2002, in which he narrated 
regarding his suicide attempts and 
psychiatric care during and after service;
*	VA medical records dated in March 2002;
*	Correspondence from the veteran received by 
the RO in October 2002, in which he 
narrated regarding his suicide attempts and 
psychiatric care during service, and his 
current tardive dyskinesia disorder;
*	An Order for Commitment Hearing issued in 
October 1998 by an Alabama Circuit court;
*	 An Order involuntarily committing the 
veteran to the custody of the Commissioner 
of the Alabama State Department of Mental 
Health, issued in October 1998 by a state 
Circuit court;
*	A letter from the veteran's mother received 
by the RO in November 2003, in which she 
narrated regarding the veteran's pre-
service aspirations and capabilities and 
his current mental disorder;
*	VA psychiatric treatment records dating 
from May to November 1987;
*	Private psychiatric inpatient record of 
treatment in January 1987;
*	VA psychiatric inpatient record of 
treatment from February to March 1986;
*	the veteran's substantive appeal (Form 9), 
in which he narrated regarding his suicide 
attempts and psychiatric care during and 
after service, and his current tardive 
dyskinesia disorder;
*	Social Security Administration (SSA) 
disability records received by the RO in 
September 2005.

From the outset the Board notes that the February/March 1986 
psychiatric inpatient record and the January 1987 psychiatric 
inpatient record are exact duplicates of evidence already of 
record at the time of the last prior final denial of the 
claim, and are thus cumulative and redundant.  The Board also 
notes that the information in the numerous statements 
submitted by the veteran is duplicative of that contained in 
prior statements that he submitted as far back as September 
1984.  In addition, while the court orders, SSA records, VA 
treatment records, and letter from the veteran's mother are 
new, the information contained therein is cumulative and 
redundant of information already of record at the time of the 
last prior final denial of the claim, since it merely 
reflects post-service evidence of schizophrenia.  These 
documents do not tend to show that schizophrenia manifested 
itself in service or that the current disability is related 
to service and thus do not comprise new and material 
evidence.  In the absence of new and material evidence, the 
veteran's request to reopen his claim for service connection 
for schizophrenia, paranoid type, must be denied.  

The Board further notes the veteran's request in September 
2006 for a VA examination; however, as new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for schizophrenia has not been presented, the 
Board finds that a VA examination is not warranted.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and also must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  

The evidence shows that VA has met the notice and duty to 
assist provisions.  VA sent the veteran a letter in May 2002 
which satisfied the requirements of the VCAA.  A second 
letter was sent to the veteran in April 2004, which also 
satisfied the duty to notify provisions.  In the second 
letter, the veteran was informed of the evidence that VA 
would obtain and of the evidence that he should submit, or 
request assistance in obtaining, from VA.  In addition, he 
was explicitly asked to provide "any evidence in [his] 
possession that pertains to [his]  claim."  See 38 C.F.R. § 
3.159(b)(1).  The matter was then readjudicated.  The Board 
is thus satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  If 
there was any deficiency in notice to the veteran, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted.  Communications sent to and received from the 
veteran show that he was informed of the evidence he was 
required to submit in this case.  The veteran is thus found 
to be reasonably expected to understand the evidence that was 
needed to substantiate his claim.  
Because the veteran's claim for service connection for 
schizophrenia was not reopened, any question as to the 
appropriate disability rating or effective date is moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Even 
so, the Board notes that a letter dated in March 2006 letter 
informed the veteran of how VA determines disability ratings 
and effective dates.

With regard to the duty to assist, VA and private medical 
records have been obtained and made a part of the file.  SSA 
and court records have also been obtained and made a part of 
the file.  There is no indication in the record that 
additional evidence is available and not part of the claims 
file.  Consequently, the Board finds that VA has met its duty 
to notify and assist with regard to the veteran's request to 
reopen a prior final denial of his claim for service 
connection for schizophrenia.  

II.  Service connection for tardive dyskinesia

The veteran also seeks service connection for tardive 
dyskinesia.  VA medical records dated in 1986 confirm a 
diagnosis of tardive dyskinesis.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty while in 
active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Some chronic diseases, such as organic 
diseases of the nervous system, may be presumed to have been 
incurred in service, if they become manifest to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  It is the policy of VA to administer 
the law under a broad interpretation, consistent with the 
facts in each case, with all reasonable doubt to be resolved 
in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The record contains no evidence of any diagnosis of or 
treatment for tardive dyskinesia during service or within the 
year thereafter.  The record also contains no competent 
probative evidence that links the veteran's current tardive 
dyskinesia disorder to service.  See Espiritu v. Derwinski, 2 
Vet. App. at 494; 38 C.F.R. § 3.159(a).  In the absence of 
any competent medical evidence of tardive dyskinesia during 
service or within the one year period following service, and 
in the absence of any competent probative evidence of any 
nexus between current symptomatology and service, a causal 
link between this disorder and military service cannot be 
established.  Service connection for tardive dyskinesia must 
therefore be denied.

The Board again notes the veteran's request in September 2006 
for a VA examination; however, a VA examination is not 
warranted since the record contains no competent medical 
evidence of tardive dyskinesia during service or within the 
year thereafter, and no competent evidence of a link between 
tardive dyskinesia and the veteran's prior military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). 

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5103, 5103A.  In a letter 
dated in April 2004 the veteran was informed of the evidence 
necessary to substantiate his claim for service connection.  
He was also informed of the evidence that VA would obtain and 
of the evidence that he should submit, or request assistance 
in obtaining, from VA, and explicitly asked to provide "any 
evidence in [his] possession that pertains" to his clam 
(38 C.F.R. § 3.159(b)(1)).  The case was then readjudicated.  

The Board notes that the Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the fact that the RO sent the notice after the 
unfavorable rating decision does not nullify the rating 
action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate the claim.  

Moreover, the Board finds that the presumption of prejudice 
on VA's part has been rebutted.  Communications sent to and 
received from the veteran show that he was informed of the 
evidence he was required to submit in this case.  The veteran 
is thus found to be reasonably expected to understand the 
evidence that was needed to substantiate his claim.  

The veteran was provided with notice of how disability 
ratings and effective dates are determined in March 2006.  
Although this correspondence was issued after the November 
2002 rating decision, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Having found that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Regarding the duty to assist, SMRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  There is no indication in the record that 
additional evidence is available and not part of the claims 
file.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for paranoid schizophrenia.  The 
request to reopen that claim is denied.

Service connection for tardive dyskinesia is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


